 LOCAL NO. 3. I.B.E.W'.Local No. 3, International Brotherhood of ElectricalWorkers, AFL-CIO and Nixdorf ComputerCorporation. Case 2-CB-7907September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANt)D MEMBERSJENKINS AND PENEI.LOOn June 30, 1980, Administrative Law JudgeHoward Edelman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed an answering brief in opposition to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local No. 3, International Brotherhood of Electri-cal Workers, AFL-CIO, its officers, agents, andRespondent has excepted to certain credthilitN findings made by theAdministrative Lawv Judge It is the Board's estahlished polic, nlt tooverrule an adminislratlie law judge', resolufiols with respect to credi-bility unless Ilte clear preponderance of all of the relevant eidence con-vinces us that the resolution, are incorrect Stuandurd Dr) all Prodult.Inc., 91 NLRB 544 (1951), enfd. 188 F2d 362 (d Cir 1951) We halccarefully examined the record and find no bahsis fr reversing his findingsIn reaching this conclusion, e have carefully considered Respondent'sargument that the Adilnilmratisc Law Judge committed reversible errorh) taking judicial not ice of the credihilit findings of an adminlstral elaw judge in a companion case While it is generlly. inappropriate fr arladministrative law judge to rely on credibility findings made i anothercase. we note that the Administrative Law Jdge here did not predicatehis credibility resolutions on the credibility fndings in he compaiitlioncase, but rather based his resolution on the demeanor of the uuItinse,,sand the record as a wholeIn his Decision, the Administrative I.au. Judge noted that Respond-ent's attorney. Normaln Rothfeld. had characterizied the Company's p,s-tion regarding modification of the certified unit as "ulconscionable " rWeare unable to locate this statenmetr in the record Acciirdingly, e herebycorrect the Decilsion in this regardIn his recommended ()rder. te Admiistlratis I lau Judge failed todirect Respotndent Io ceise ad desist front egaginig n al): like or relati-ed conduct, and failed to include the language "and embody an) under-standing reached in a signed agreertieni" in that section of he Order di-recting Respondenl ti bargain, upon request, with Nxdorf ConmputrCorporation We shall nilodify his recommnilded ()rder It) include thleseprou isiorns252 NLRB No. 82representatives, shall take the action set forth in thesaid recommended Order, as so modified:1. Insert the following as paragraph l(b):"(b) In any like or related manner engaging inconduct in derogation of its duty to bargain ingood faith."2. Substitute the following for paragraph 2(a):"(a) Upon request bargain collectively with Nix-dorf Computer Corporation concerning wages,hours, and working conditions in the appropriateunit, and embody any understanding in a signedagreement."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICi To MEMBERSPOSTED BY ORDER OF THENATIONAI. LABOR REI.AIONS BOARDAn Agency of the United States GovernmentWE Wll.t NOI refuse to bargain with Nix-dorf Computer Corporation, with respect tothe Board-certified unit described below, byadamantly insisting upon changes in the certi-fied unit with respect to job classification andgeographical coverage. The certified unit forwhich we are the statutory exclusive collec-tive-bargaining representative is:All associate field engineers, field engineersI & 1, senior field engineers, and dispatch-ers, employed by Nixdorf at 40 West 57thStreet, New York, New York; 225 West34th Street, New York, New York; and3003 New Hyde Park Road, New HydePark, New York, excluding guards, all otheremployees and all supervisors as defined bythe Act.Wi: wII1 NOT in any like or related mannerengage in conduct in derogation of our duty tobargain in good faith.Wi. wi.l., upon request, bargain with Nix-dorf Computer Corporation concerning wages,hours, and other terms and conditions of em-ployment of the employees in the appropriatecollective-bargaining unit described above. andembody any understanding reached in a signedagreement.LOCAlI No. 3, INTERNA'IIONAI.BROTHERHOOD OF EItECTRICAI.WORKERS, AFL-CIO5319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge: Thiswas heard in New York, New York, on February 19,1980. Pursuant to charges filed in Case 2-CB-7907 byNixdorf Computer Corporation herein called Nixdorf orthe Company, the Regional Director for Region 2, onAugust 22, 1979, issued a complaint and notice of hear-ing. The complaint alleged that Local Union No. 3, In-ternational Brotherhood of Electrical Workers, AFL-CIO, herein called Respondent, violated Section 8(b)(3)of the Act. The complaint in substance alleges thatduring collective-bargaining negotiations between Nix-dorf and Respondent, Respondent has at all times de-manded as a condition of consummating any collective-bargaining agreement that Nixdorf include in such col-lective-bargaining agreement a recognition clause whichincludes classifications of employees specifically excludedin a Board-certified unit.Briefs have been received from all parties and havebeen duly considered.Upon the entire record, including my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONNixdorf, a Massachusetts corporation, is engaged inthe manufacture, sale, and leasing of computer equipmentand related products. At all times material herein Nix-dorf has maintained its principal office in Burlington,Massachusetts, as well as offices and places of business atone Penn Plaza, New York, New York, 40 West 50thStreet, New York, New York, and 3003 New Hyde ParkRoad, New Hyde Park, New York. During the pastyear, Nixdorf in the course of its operations purchasedand received, at its New York facilities, goods and mate-rials valued in excess of $50,000 directly from points out-side the State of New York. Respondent admits, and Ifind that Nixdorf is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.Respondent also admits and I find that it is and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.11. THE AILEGEI) UNFAIR LABOR PRACTICESIn June 1978, a National Labor Relations Board elec-tion was conducted by the Board in connection with cer-tain employees employed by Nixdorf. Thereafter, onJuly 11, 1978, Respondent was certified as the exclusivecollective-bargaining representative of the unit of em-ployees set forth below:All associate field engineers, field engineers I &11, senior field engineers, and dispatchers, employedby the Employer at 40 West 57th Street, NewYork, New York, 225 West 34th Street, New York,New York, and 3003 New Hyde Park Road, NewHyde Park, New York, excluding guards, all otheremployees, and all supervisors as defined by theAct.At the time the certification issued, Nixdorf employedapproximately 26 employees in the unit described above.At the same time, Nixdorf also employed several em-ployees in the classifications "district and regional spe-cialists." Nixdorf additionally had a classification "dis-trict field engineer." However, no employees were em-ployed at the time of the hearing or at the time bargain-ing took place in this classification.Collective-bargaining negotiations between the partiescommenced on August 22, 1978. These negotiations con-tinued periodically, approximately one negotiation ses-sion every 3 weeks, from August 22, 1978, through Janu-ary 1980. There were approximately 15 collective-bar-gaining sessions in all. The collective-bargaining sessionsconducted from August 22, 1978, through October 1979were conducted under the supervision of the FederalMediation and Conciliation Service and bargaining ses-sions took place at their offices at the World TradeCenter. In or about October 1979, the mediator informedthe parties that he would no longer be in attendance.However, parties continued to use their facilities at theTrade Center for bargaining. The chief negotiator forNixdorf was its attorney, Paul Lyons. Also present forNixdorf at these negotiations was attorney Steve Hengenand various other company officials. Respondent's nego-tiating team was headed by John Crowley, business rep-resentative. Also present for Respondent during these ne-gotiations was a negotiating committee consisting of var-ious unit employees employed by Nixdorf who weremembers of Respondent.At the initial bargaining session on August 22, Crow-ley presented Respondent's proposals to the Company inthe form of a draft contract. There was no discussionconcerning the specific proposals set forth in this con-tract during this session. However, it was agreed that ne-gotiations would generally take place by a discussion ofthe draft proposals set forth in Respondent's proposedcontract in chronological order. Following a discussionof Respondent's proposals, Nixdorrs proposals would bediscussed similarly in chronological order.Article I, section 11, of Respondent's proposals pro-vided as follows:All field engineers, dispatchers, district specialistsand regional specialists employed by the companyin or out of the employer's New York MetropolitanArea and Long Island offices and/or performingservice modification or installation work in the geo-graphic area covered by this agreement on productssold, installed, or maintained by Nixdorf ComputerCorporation and any products now and hereafterdeveloped. The New York Metropolitan Area in-cludes the five (5) boroughs, Long Island and thecounties of Westchester, Putnam, Rockland, Dut-chess, Ulster, and Orange and the county of Fair-field in Connecticut.'At the hearing, the General Counsel moved to amend par 9(a) of thecomplaint to include the demand by Respondent that as a condition ofconsummating a collective-bargaining agreement the employer Nixdorfagree that the unit covered by such agreement must include all locationsin or out of the employer's New York Metropolitan Area and LongContinued540 IO()CAL NO. 3, IB.E.W.The second bargaining session was held on September22, at the Sheraton Inn at LaGuardia Airport, New YorkCity. During the course of this session, Company Repre-sentative Lyons objected to the inclusion by Respondentin its unit proposal of the job classifications "regionalspecialist, district specialists, and district field engineers."Lyons told Respondent's representatives that these threeclassifications were not included in the Board-certifiedunit and therefore should not be included in Respond-ent's proposed bargaining unit. Crowley responded thatdistrict and regional specialists were performing bargain-ing unit work. Lyons restated Nixdorfs position. Ac-cording to the testimony of Barry Blanchard, who waspresent at the negotiation and employed at the time byNixdorf as the director of industrial relations, Crowleystated, "In that case no contract will be signed." Crow-ley denies this statement. For reasons set forth below Icredit Blanchard.2Lyons pointed out that this area wasthe subject of permissive bargaining and that he wouldnot discuss it. According to Blanchard, Lyons also toldCrowley that Respondent's unit demand covered a geo-graphic area outside the scope of the certification. Crow-ley responded that for purposes of this agreement thecounties set forth in Respondent's proposed unit wouldbe included.3The next bargaining session where Respondent's unitdemand was discussed took place in June 1979. Thismeeting and all other negotiation sessions discussedherein took place at the offices at the Federal Mediationand Conciliation Service in New York. During the meet-ing and in connection with a discussion of a section ofRespondent's demands relative to job descriptions, Com-pany Representative Lyons asked if the term job descrip-tion as used in Article 21 of Respondent's demands re-Island offices including the five boroughs, Long Island, the counties ofWestchester, Putnam, Rckland. Dutchess. Ulster. and Orange in NewYork and the county of Fairfield in Connecticut The General Counselcontends that to the extent the geographical location set forth in Re-spondent's demands exceeds the geographic location set forth in the certi-fication Respondent has insisted upon the inclusion in any collective-bar-gaining agreement executed by the parties of a nonmandator) condition.2 Blanchard impressed me as a truthful and frthright witness His an-swers during direct-examination and cross-examination were responsiveMoreover. Blanchard at the lime of his testimony was no longer em-ployed by Nixdorf His testimony therefore was more that of a neutraland impartial witness I find Crowley's denial of the statement attributedto him by Blanchard to be inconsistent with the position that he tookthroughout negotiations In this connection, Crowley testified that thevery reason Respondent included the additional classifications in its pro-posed bargaining unit was based on its contention that the employees inthese classifications were performing bargaining unit work. Moreover.during the entire course of negotiations Crowley testified that he in-formed Lyons at various negotiations that the purpose of Respondent'sunit demand was to protect the work of the bargaining unit. In thisregard he informed Lyons that district and regional specialists weredoing unit work In view of this testimony by Crowley Blanchard's testi-mony that Crowley stated that he would not sign a contract unless theUnion's proposed unit was included is logical and consistent with the po-sition assumed by Crowley throughout the negotiations. Moreover, I takejudicial notice of a recent decision issued by Administrative Law JudgeSteven B. Fish, in connection with the same dispute wherein he conclud-ed that Crowley was not a credible witness. Local Union No. 3. Interna-rional Brotherhood of Electrical Worker. AFL-CIO (Nixdorf ComputerCorporation. JD-(NY)-18 80I At the time of the hearing the Company had no facilities in West-chester. Rockland. Putnam. Orange, Dutchess, and Ulster counties inNew York or in Fairfield county in Connecticutferred to the certified unit or the unit as demanded byRespondent. The Federal mediator who was present atthis negotiation stated that the certified unit should bediscussed. Lyons stated that he could live with the certi-fied unit. Crowley stated he could not. At this meeting,or the following meeting in July 1979, Crowley againcontended that district and regional specialists were per-forming unit work. No further discussion took place inconnection with Respondent's demand concerning thebargaining unit at this bargaining session.The next bargaining session was held in July 1979.During this session a discussion took place concerning asection in Respondent's demands relative to district andregional specialists. Crowley stated that senior field engi-neers should be able to be promoted into a district or re-gional specialists category and if necessary return to afield engineer classification. Lyons asked how this relat-ed to seniority provisions for those who left the unit andlater returned. Crowley stated he considered the districtand regional specialists positions to be in the unit. Lyonsasked Crowley if he would sign a contract without theseclassifications in the unit. Crowley stated he could notenvision that happening.The next bargaining session where the unit issue wasdiscussed, took place in October 1979. During this dis-cussion, Lyons stated that for further negotiations heconsidered the unit to be that encompassed by the certifi-cation. Crowley responded that he considered the unit tobe that reflected in Respondent's contract proposals.There was no further discussion during the course of thissession concerning the bargaining unit.The next meeting at which the bargaining unit wasdiscussed took place in January 1980. Present for Re-spondent in addition to Crowley was Respondent's attor-ney Norman Rothfeld. During the course of this sessionLyons stated the company proposals related to thoseclassifications covered by the certified unit. Rothfeld re-plied that the company position as to the unit wasunconscionable.Since the January 1980 meeting, no further negotia-tions have taken place.On January 15, 1979, Respondent commenced an eco-nomic strike against Nixdorf. Approximately 13 or 14unit employees, of the 26 bargaining unit members wentout on strike. As of the date of this hearing, this econom-ic strike was still in progress. During the course of thisstrike, Respondent hired replacements to perform unitwork. To date, 30 to 31 employees are presently em-ployed by Respondent within the classifications set forthin the certified unit.Since the certification issued, two field engineers havebeen promoted to the disputed specialists categories.Analysis and ConclusionThe Board has continually held that the modificationof a Board-certified unit is not a mandatory subject ofbargaining and that the insistence by a party in the faceof a continuing rejection upon modification of a Board-certified unit as a condition of consummating a collec-tive-bargaining agreement constitutes refusal to bargainin good faith. Newport News Ship Building, 236 NLRB541 DECISIONS OF NATIONAL LABOR RELATIONS H()OARD1637, 1643 (1978); Newspaper Printing Corporation, 232NLRB 291 (1977); National Fresh Fruit & VegetableCompany and Quality Banana Co., Inc., 227 NLRB 2014(1977); International Longshoremen's Association, 118NLRB 1481 (1957).The evidence establishes that throughout the collec-tive-bargaining negotiations between the parties herein,Respondent continually insisted, in the face of the Com-pany's continuing rejection, that any collective-bargain-ing agreement negotiated must contain a recognitionclause which included the classifications of district andregional specialists. There is no dispute that such classifi-cations were excluded from the certified unit herein.That Respondent insisted such classifications must be in-cluded in any agreement negotiated herein is establishedby the following. At the initial bargaining session onAugust 22, Respondent's written proposals set forth aunit broader in both the included classifications and inthe geographical coverage in the certified unit. At thesecond bargaining session on September 22, Crowley inresponse to the Company's objection to the inclusion ofthe additional specialist classifications informed Lyons,the company negotiator, that unless the Company agreedto the inclusion of the district and regional specialists, nocontract will be signed. During this meeting Lyons alsoobjected to the inclusion, to the extent it varied from thecertification, of the broad geographic coverage of Re-spondent's recognition clause. Crowley's response to thisobjection was that, for purposes of this agreement, thecounties set forth in Respondent's proposed unit wouldbe included. I find that the context of these negotiations,all further discussions concerning Respondent's proposedrecognition clause, included by implication the geograph-ical variation set forth in Respondent's initial demands.In the June 1979 negotiation, during a discussion of therecognition clause, Lyons stated that he could live withthe certified unit. Crowley responded he could not. Inthe July 1979 negotiation, during a discussion of the bar-gaining unit, Crowley stated he considered the districtand regional specialists to be within the unit. WhenLyons asked Crowley whether he would sign a contractwithout these classifications in the unit, Crowley said hecould not envision that happening. During the October1979 negotiation, Lyons stated that for further negotia-tions he considered the unit to be that encompassed bythe certification. Crowley responded that he consideredthe unit to be that reflected in Respondent's contractproposals. Finally, during the last negotiation held inJanuary 1980, Lyons stated that the company proposalsrelated to those classifications covered by the certifiedunit. Respondent's attorney Rothfeld replied that theCompany position as to the unit was unconscionable.Moreover, Crowley, during the course of his testimonyadmitted that Respondent, throughout the negotiations,repeatedly demanded that the union recognition clauseinclude district and regional specialists and that the Com-pany repeatedly took the position that his demand wasen illegal demand to which they would not agree. Onthe basis of these essentially undisputed facts, I concludethat at all times during the course of negotiations, Re-spondent insisted that any contract negotiated must con-tain Respondent's unit proposal. To insist upon suchvariation from the certified unit in the face of the Com-pany's repeated objections constitutes refusal to bargainby Respondent in violation of Section 8(b)(3) of the Act.Respondent's contention that no impasse was reachedbecause of the number of unresolved issues is really notgermane to the issue before me. The real thrust of theauthorities cited herein is that the insistence of a non-mandatory subject of bargaining, as a condition to theexecution of a collective-bargaining agreement in theface of repeated rejection by the other party, is in itselfin violation, whatever the state of negotiations as toother proposals may be. As set forth in National FreshFruit. supra, the fact that there may have been other un-resolved issues extant at the close of bargaining, in addi-tion to the unit issue does not exculpate Respondentfrom liability. "It is sufficient if the clerks unit placementwas one of the unresolved points facing the partieswhich prevented agreement, the law is clear that an im-passe may result from one or a number of unresolved dif-ferences of position." Thus, Respondent's argument thatan impasse could not have taken place because of thenumber of unresolved issues still on the bargaining tableis without merit.Respondent additionally contends that it was not seek-ing to expand upon the certified unit, but rather seekingby its demand to include district and regional specialistsbecause they were performing unit work. In support ofthis contention Crowley testified that on the day of theelection he observed a district specialist working along-side a field engineer apparently performing the samework. Crowley additionally testified that between thedate of the election and the first collective-bargaining ne-gotiation, on August 22, several unnamed unit employeesinformed him that district and regional specialists wereperforming unit work. However, at no time during thehearing did Respondent introduce evidence to establishjust what unit work was allegedly being performed bythese district and regional specialists. Respondent's con-tention in this regard is therefore unsupported by anycompetent evidence. However, assuming Respondent'scontention to be true, nevertheless it would appear thatRespondent is confusing eligibility within the certifiedunit with unit composition.It is one thing for Respondent to argue that specific in-dividuals employed in classifications not within the certi-fied unit but allegedly performing unit work be includedwithin the certified unit, but quite another to insist thatthe classification to which these individuals belong beadded to the unit. The demand for inclusion of additionalclassifications as a condition to the execution of a collec-tive-bargaining agreement, as opposed to a demand forinclusion of those specific individuals allegedly perform-ing unit work, constitutes a demand for an expandedunit. Such demand, involving a nonmandatory subject ofbargaining in the face of continuing company rejectionconstitutes a refusal to bargain in violation of the Act.Accordingly, I conclude that Respondent throughoutthe course of collective-bargaining negotiations insistedthat any collective-bargaining agreement consummatedmust include a union recognition clause which wasbroader than the certified unit in the job classification in-542 LOCAL NO. 3. 1.IH.E.Weluded and geographical area covered. I further con-clude that the insistence of such clause by Respondent inthe face of repeated rejection by the Company consti-tutes an unlawful refusal to bargain in violation of Sec-tion 8(b)(3) of the Act.CONCI.USIONS OF LAW1. Nixdorf is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent is the exclusive collective-bargainingrepresentative of all associate field engineers, field engi-neers I and II, senior field engineers, dispatchers, em-ployed by Nixdorf at 40 West 57th Street, New York,New York, 225 West 34th Street, New York, New York,and 3003 New Hyde Park Road, New Hyde Park, NewYork, excluding guards, all other employees and supervi-sors as defined in the Act.4. By demanding, as a condition of consummating acollective-bargaining agreement that Nixdorf agree thatthe unit covered by such agreement must include jobclassifications and geographical coverage not encom-passed within the Board-certified unit, Respondent hasviolated Section 8(b)(3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action deemed necessary to effectuate the poli-cies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thisproceeding, I hereby issue the following recommended:ORDER4The Respondent, Local Union No. 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, its offi-cers, agents, and representatives, shall:4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of he National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided nSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.1. Cease and desist from:(a) Refusing to bargain with Nixdorf Computer Corpo-ration, herein called Nixdorf, with respect to the Board-certified unit described below, by adamantly insistingupon changes in the certified unit with respect to jobclassifications and geographical coverage.The certified unit for which Respondent is the statu-tory exclusive collective-bargaining representative is:All associate field engineers, field engineers I &11, senior field engineers, and dispatchers, employedby the Employer at 40 West 57th Street, NewYork, New York, 225 West 34th Street, New York,New York, and 3003 New Hyde Park Road, NewHyde Park, New York, excluding guards, all otheremployees, and all supervisors as defined by theAct.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Bargain with Nixdorf concerning wages, hours, andother terms and conditions of employment of the em-ployees in the appropriate collective-bargaining unit de-scribed above.(b) Post at Respondent's offices and meeting halls, andall places where notices to members are customarilyposted, copies of the attached notice marked "AppendixA."5Copies of said notice on forms provided by the Re-gional Director for Region 2, after being duly signed byRespondent's representatives, shall be posted by it imme-diately upon receipt thereof, and be maintained by Re-spondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to membersare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Sign and mail sufficient copies of said notice to theaforesaid Regional Director for forwarding to Nixdorffor information and, if they are willing, for posting bythem in all locations where notices to employees are cus-tomarily posted.(d) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."543